      Case 1:20-cv-03098-RBJ Document 4-26 Filed 10/21/20 USDC Colorado Page 1 of 1




From: Bowman, Tad R. - AVD Director <Tad.Bowman@denvergov.org>
Date: Tue, Sep 17, 2019 at 11:59 AM
Subject: Red Rocks Amphitheatre Public Forum
To: mmedina2580@gmail.com <mmedina2580@gmail.com>


Ms. Medina,




Thank you for sharing your concern regarding the public forum policies for Red Rocks. Red Rocks Amphitheatre
welcomes all citizens to fully-exercise their first amendment rights in accordance with its long-standing first amendment
policy. These guidelines are constitutionally valid time, place and manner restrictions, and balance the needs of both
the public and persons engaging in planned activities at the amphitheatre and within the park. The policy is designed to
enhance safety within the facilities and surrounding areas while still permitting first amendment activity within the
park.




Sincerely,




Tad Bowman | Venue Director, Red Rocks Amphitheatre/Denver Coliseum
Denver Arts & Venues | City and County of Denver

Tad.Bowman@Denvergov.org

(720) 865-2488




                                                            1

                                                  Exhibit "Z"
